Appeal by an employer and its carrier from a decision and award of the Workmen’s Compensation Board in a heart ease. Appellants controvert *915the finding of accident. Claimant, employed as a field manager and supervisor in appellant employer’s home construction business, removed a metal arch and closed an archway in a house under construction. The arch, although of light metal, was nailed to the house timbers and imbedded in plaster. Claimant broke the plaster with a hammer and used the claw of the hammer to loosen and pull the metal arch. He pulled and jerked on the arch, reaching overhead with both hands, to pull it out. While engaged in this work he felt pain in his chest and perspired but continued his work on the archway as the pain increased. He walked to another house under construction nearby and, still in pain, was shortly taken to a physician’s office, where he was found to be in shock and intense pain, and thence to a hospital. Claimant was found to have sustained an acute myocardial infarction which was related to the stress of the work by substantial medical evidence, upon which the board found accidental injury. The treating physician found the strain of the work precipitative of the “ profound injury ” to the heart muscle. He conceded the possibility of a pre-existing condition of coronary arterioscelerosis, as opined to by carrier’s medical expert, and testified that the work strain could have triggered an underlying pathology. There was substantial evidence to support the conclusion that the precipitating cause was work “ sufficiently strenuous to require more than normal exertion.” (Matter of Burris v. Lewis, 2 N Y 2d 323, 326, discussing Matter of Masse v. Robinson Co., 301 N. Y. 34.) Upon facts markedly similar, we affirmed an award in Matter of Farrell v. L. B. Constr. Corp. (5 A D 2d 705). (See, also, Matter of Sawatzki v. Friedman, 4 A D 2d 907, motion for leave to appeal denied 3 N Y 2d 710; Matter of Kayser v. Erie County Highway Dept., 276 App. Div. 789; and, as to continuance of work after onset of symptoms, Matter of Carlin v. Colgate Aircraft Corp., 276 App. Div. 881, affd. 301 N. Y. 754.) Decision and award affirmed, with costs to the Workmen’s Compensation Board. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.